Citation Nr: 1242245	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1963 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran was not exposed to loud noise while in service.

2.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA disability compensation purposes.

3.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service.

4.  Symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation.

5.  The Veteran's current bilateral hearing loss and tinnitus are not related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely November 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claims.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a contract audiological examination in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private medical records in the Veteran's claims file.  The nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records (STRs) and the statements of the Veteran, were based on an accurate factual basis, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's STRs.  In a June 2010 written statement the Veteran reported he received treatment at a VA Medical Center (VAMC) in Huntington, West Virginia, and a May 2010 letter from the Veteran's private audiologist indicated that there may be outstanding private treatment records.  VA's duty to assist does not require that VA obtain these records, however, because, as will be discussed below, it was determined that the Veteran had no in-service injury or disease of the ears, including exposure to loud noises or acoustic trauma, or even in-service symptoms of hearing loss or tinnitus.  For this reason, these post-service treatment records cannot show the required in-service injury or disease, so could not aid in substantiating the claims for service connection.  Such recent treatment records could only contain evidence of post-service symptoms or diagnoses, post service treatment for these claimed conditions, and current diagnoses - facts that are not at issue in this Veteran's case and which, though already established, do not aid in substantiating the claims.  Even if the Veteran's history of in-service acoustic trauma or symptoms were found in the recent treatment records, such history would not be credible, as it would be far outweighed by other, more contemporaneous lay histories of onset of hearing loss and tinnitus previously given by the Veteran, as well as by the medical evidence of record showing post-service onset of these disorders.  Any nexus opinion that were hypothetically included in the treatment records that attempted to relate the current hearing loss or tinnitus to service would be of no probative value because it would be based on an inaccurate factual assumption that there was an injury, disease, or symptoms in service to which such current disorders could be related.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The Veteran has not alleged that these treatment records contain evidence that would change the above noted findings or even contain a medical or audiological opinion addressing the etiology of his claimed disabilities; thus, the private treatment records are not relevant to his current claims.  See 
38 U.S.C.A. § 5103A (b)(West 2002).  See generally Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that the duty to assist did not include providing a medical examination when there is not credible evidence of an event, injury, or disease in service when a veteran's lay testimony is not credible); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA, and appellate review may proceed without prejudicing the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Bilateral Hearing Loss and Tinnitus

In October 2009, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus, contending that bilateral hearing loss and tinnitus began in 1964 during service.  During a July 2010 Hearing Center audiology examination conducted for VA he reported miliary noise exposure while firing M-14 rifles during basic training.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss and tinnitus have been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability.  The above noted July 2010 examination results establish hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 0, 35, 50, and 55 decibels, respectively, with an average puretone threshold of 35 decibels.  The speech recognition score for the right ear was 90 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 10, 55, 70, and 70 decibels, respectively, with an average puretone threshold of 51.25 decibels.  The speech recognition score for the left ear was 86 percent. 

After a review of all the evidence, lay and medical, the Board also finds that the Veteran has a current disability of tinnitus.  The July 2010 audiology examination noted that the Veteran report constant bilateral tinnitus and the examiner listed tinnitus (ringing in the ears) as a diagnosed medical condition.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  Thus, the Board finds that the Veteran currently has tinnitus.  

After a review of all the evidence, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran was exposed to loud noise in service or that he experienced chronic symptoms of hearing loss or tinnitus during service.  The DD Form 214 shows that the military occupational specialty (MOS) was lineman, that the Veteran had one year and one month of foreign service, and that he received the good conduct medal.  The Veteran reported to the July 2010 examiner that he mainly did clean up and guard duty with no noise exposure and felt his hearing loss occurred as a result of firing a rifle during basic training.  The Veteran did not serve in an area of war or combat and did not report exposure to loud noises from engines, machinery, or gunfire after his training.  

On the question of whether the Veteran experienced chronic symptoms of hearing loss or tinnitus in service, on the VA claim form (VA Form 21-526) filed in October 2009, the Veteran wrote that he did not serve in Vietnam, and that hearing loss and tinnitus began in 1964 (no month indicated), as opposed to early 1963 during his time in basic training when he was being trained in firing the M14 rifle.  Somewhat inconsistently, on the same claim form, the Veteran wrote that he had hearing loss and tinnitus ever "since" service, rather suggesting but not explicitly stating an onset of hearing loss and tinnitus at service separation, which was in 1966.  The claim form refers the reader to the accompanying doctor's statements, some of which reflect the Veteran's own report of post-service onset of such symptoms starting in about 1988.  At a July 2010 VA audiology examination, he reported he was in Korea for 13 months after war.  He reported that his title was telephone linesman, but he mainly did clean up and guard duty with no noise exposure.  

Also inconsistent with the Veteran's claimed onset of symptoms indicated on the VA claims form, during the July 2010 audiological examination, the Veteran reported that during service he was in communications and felt like his hearing loss occurring during basic training (8 weeks) while firing a M-14 rifle; such basic training occurred in early 1963, rather than 1964.  He reported that all of a sudden he just could not hear, and that, although it cleared up a little bit, the ringing never left.  Notably, this history was given several months after he had filed the claims for VA compensation.  As indicated, during this claim, the Veteran has presented various inconsistent histories of onset of symptoms in 1963, or 1964, or at service separation in 1966, and points to evidence in support of his claim that includes the history of onset of symptoms 22 years after service in 1988.  

The Veteran is competent to report noise exposure or symptoms of hearing loss or tinnitus in service; however, the weight of the evidence demonstrates that he has not credibly done so.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  In a September 2009 written statement, the Veteran's physician, Dr. V., wrote the history given to him by the Veteran that the Veteran was exposed to loud noises without hearing protection from January 1963 to January 1966 during service.  Likewise, a May 2010 written statement from the Veteran's private audiologist, Dr. M., reflects that the Veteran reported to him that he was exposed to loud noise during service from 1963 to 1966 without hearing protection.  Such histories of three years of loud noise exposures during service are outweighed by evidence of the Veteran's MOS, as well as the Veteran's other reported histories specifically denying noise exposure during service or histories of record of hearing loss and tinnitus symptoms and noise exposure during basic training, rather than for the entire period of active service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have loud noise exposure in service, and did not experience chronic symptoms of hearing loss or tinnitus during service.  On the question of whether the Veteran experienced in-service symptoms of hearing loss or tinnitus, the Board finds it highly probative that during service separation examination in December 1965 the Veteran himself denied that he then had, or had ever had, ear trouble and that his present health was "good."  This contemporaneous, in-service history by the Veteran rendered close in time to the later claimed noise exposure, and rendered during the same period the Veteran later claimed that he experienced symptoms of hearing loss and tinnitus, is more probative than the Veteran's later accounts of in-service noise exposure and symptoms (e.g., July 2010 examination he reported that he was exposed to noise from M-14 rifle training and immediately could not hear and heard ringing in his ears) that were made to VA for VA disability compensation purposes.  His in-service history of symptoms at the time of service separation is more contemporaneous to service than his current statements made in conjunction with his service connection claim, so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later).  

Additionally, the May 2010 audiologist's statement reflects that the Veteran reported to him that he was exposed to loud noise from 1963 to 1966, but during his July 2010 examination he reported noise exposure during basic training only and that during service he mainly did clean up and guard duty with no noise exposure.  The Board finds these statements internally inconsistent and these inconsistencies in the record weigh against the Veteran's credibility as to the whether he was exposed to acoustic trauma during service.  See Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Furthermore, while the September 29, 2009 statement from Dr. V. includes a history that the Veteran was exposed to loud noises during service, such reported history by the Veteran is inconsistent with the denial of such symptoms at service separation.  This history of in-service loud noise exposure is inconsistent with the more general history reported to Dr. V. for treatment purposes upon initial visit in August 2009 of non-specific history of noise exposure, without reference to service, and of hearing loss and ringing in the ears associated with a specific contemporaneous problem of wax in the ears and nasal problems, rather than a long history of hearing loss.  Because the Veteran also had a long post-service history of noise exposure (post-service work for 15 years in a noisy factory setting with no hearing protection, work at a factory machine shop with some noise and no hearing protection for 5 years, work at another machine shop with little noise for 5 years, and recreational exposure to routine lawn mowing and occupational power tool use with no hearing protection), the reference to a history of noise exposure is more likely a reference to the post-service noise exposure than to in-service noise exposure.  Such history presented for treatment purposes is more probative because the patient has the incentive to provide an accurate medical history in order to receive good treatment.  

The September 29, 2009 history of exposure to loud noises during service is also inconsistent with the more probative history by the Veteran for treatment purposes given just six days earlier during the consultation by two audiologists.  On a September 23, 2009 consultation requested by Dr. V. that was conducted by two audiologists, the Veteran reported a history of post-service onset of symptoms of hearing loss and tinnitus in 1988, which is, notably, 22 years after service separation.  The September 29, 2009 statement by Dr. V. is nothing more than a recording of the noncredible history of loud noise exposure during service by the Veteran, which includes an ambiguous statement that the Veteran was found to have bilateral hearing loss (date of onset not indicated), and that the Veteran stated that the hearing loss began during military service.  appears to be based on the Veteran's reports to Dr. V. rather than Dr. V.'s medical opinion.   The Board is not obligated to accept medical opinions premised on the Veteran's recitation of medical history, especially where the medical history is inconsistent with the other evidence of record in this case, including the Veteran's own, more contemporaneous histories, and is shown to be not credible.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  

The Board does not reject Dr. V's recorded inaccurate history of in-service noise exposure and onset of hearing loss during service solely because it was received from the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by a veteran).  Rather, the Board rejects the September 29, 2009 history of in-service noise exposure and onset of hearing loss during service because the history is inconsistent with the other evidence of record in this case, including the Veteran's own, more contemporaneous histories both in service and those made for treatment purposes, prior to pursuit of the VA compensation claim. 

In this case the Board finds not to be credible the Veteran's statements that he was exposed to loud noises throughout service.  Whether the Veteran was exposed to loud noises in-service is a largely factual determination rather than a medical question.  Based on his statements and his in service duties and service, the Board finds that the Veteran's reports of being exposed to loud noise in service, although competent, are not credible.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of hearing loss or tinnitus in service.  STRs are negative for any complaints of, or treatment for, hearing loss or tinnitus.  In the December 1965 service separation examination report, which included audiometric testing, the service examiner did not indicate a history, complaints, findings, or diagnose of hearing loss or tinnitus.  The December 1965 service separation examiner's significant or interval history and summary of defects and diagnoses make no mention of, or treatment for, hearing loss, tinnitus, including ringing in the ears.  

Service audiological testing reflects no worsening of hearing during service.  A January 1953 service entrance examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  During December 1965 service separation examination audiometric testing found that puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right and left ears were 0, 0, 0, and 0 decibels, respectively.  

The Board next finds that the weight of the evidence demonstrates that hearing loss and tinnitus symptoms have not been continuous since service separation in January 1966.  As indicated, at the December 1965 service separation examination, the Veteran denied any ear trouble and reported that his present health was "good."  His ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss or tinnitus after service separation until many years later in 2009.  An August 2009 private treatment record noting an assessment of hearing loss and tinnitus not otherwise specified (NOS) is the first medical evidence of record of the claimed disabilities.  With regard to the Veteran's assertions, including those contained in his service connection claim form, September 2009 and May 2010 letters from his private audiologists, and July 2010 audiological examination report history, that hearing loss and tinnitus began in service and continued thereafter, the Board finds that, while the Veteran is competent to report the onset of his hearing loss and tinnitus, his recent assertion of continuous symptoms since service that was made during the pendency of the claim for VA compensation is outweighed by the other, more contemporaneous lay and medical evidence of record, including the more probative history of onset of such symptoms after service in 1988 that was made for treatment purposes, and is not credible.  See Charles, 16 Vet. App. at 370.  

The Veteran's statements as to chronic tinnitus and hearing loss symptoms in service and continuous tinnitus and hearing loss symptoms after service are not credible because they are outweighed by other evidence of record.  Specifically, a September 2009 private audiologist statement noted that the Veteran reported "hearing loss and tinnitus, which started approximately in 1988.  He did not seek medical advice at that time."  A follow up letter from a different audiologist in the same practice as the author of the September 2009 statement noted that the Veteran called to report that previously his daughter filled out his history information sheet, but that in fact his exposure to loud noise began in 1963, and he was exposed to loud noise from 1963 to 1966 without hearing protection.  The Veteran did not explain, and there is no plausible explanation of record, as to how the Veteran's daughter could have obtained an inaccurate history of post-service onset in 1988, as she could only have received such history from the Veteran.  Moreover, it is unlikely that such history of post-service onset is inaccurate because that is the history that the Veteran reported for treatment purposes on September 23, 2009 for an audiology consultation.  Had the history of post-service onset in 1988 been inaccurate, such history would not have withstood questioning and examination of the Veteran by the audiologists had the Veteran given a different history, specifically, of onset during service in the 1960s.  The Board also notes the Veteran's own statements during his December 1965 service separation examination denying then having, or ever having had, any ear trouble and that he reported that his present health was then "good."  

With further regard to the contention that the Veteran's daughter filled out his history information sheet to the May 2010 private audiologist, the letter does not reflect that the Veteran reported to them that his hearing loss and tinnitus, or symptoms thereof, began in service, but rather only reports that he was exposed to loud noise during service.  Furthermore, the September 2009 audiology letter was from C.R., Audiologist, to Dr. V, who was the medical provider who authored the August 2009 private treatment record and thanked Dr. V. for referring the Veteran to him.  In the September 2009 letter C.R., reported to Dr. V. that the Veteran reported hearing loss and tinnitus that started approximately in 1988, and made no mention of military noise exposure or that he had hearing loss or tinnitus since service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with his current claim for VA compensation against the lack of continuity of symptomatology in the record from 1965 to 2009, the Board finds that, in addition the Veteran's contemporaneous history at service separation and denials of relevant symptoms and report of his claimed disabilities beginning in 1988, the absence of contemporaneous medical evidence of continuity of symptomatology for years is one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran's inconsistencies in reporting whether hearing loss and tinnitus or ringing in the ears began in service and continued thereafter or whether they began in 1988 as reflected by the September 2009 audiologist letter weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Thus, for these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss or tinnitus to active duty, despite his contentions to the contrary.  Moreover, there is not in-service injury or disease to which an opinion could relate such current disabilities of hearing loss or tinnitus.  See Bardwell.  To that end, the Board places significant probative value on the July 2010 audiology examination undertaken specifically to address the issues on appeal.  At that time, the Veteran reported that his hearing loss occurred during basic training while firing a M-14 rifle and all of a sudden he could not hear.  It cleared up a little bit, but the ringing never left.  After 1966 the Veteran worked at General Foam Plastics for 15 years in a factory setting, which was noisy with no hearing protection.  He also worked at Whaley Engineering in a factory machine shop with some noise for 5 years with some noise and no hearing protection, and Ward Engineering in a machine shop with little noise for 5 years.  Recreationally, he was exposed to routine lawn mowing and occupational power tool use with no hearing protection.  

After audiometric and speech recognition examinations, the examiner diagnosed bilateral hearing loss and tinnitus .  The examiner opined that the Veteran's hearing loss was not caused by, or a result of, military noise exposure.  The rationale provided was that separation testing in December 2005 showed normal hearing in both ears.  The examiner opined that it was less likely than not that the Veteran's current bilateral tinnitus was caused by, or a result of, military noise exposure.  The examiner noted that his opinion was based on the inconsistencies in the Veteran's reporting of the onset of tinnitus.   

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted all necessary hearing testing.  The examiner specifically discussed the September 2009 and May 2010 written statements from the Veteran's private audiologists.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

A September 2009 written statement from the Veteran's physician, Dr. V., noted that the Veteran served from 1963 to 1966 and was exposed to loud noises without hearing protection.  He was found to have bilateral sensorineural hearing loss, which he stated began during service.  The May 2010 written statement from Dr. M. noted only that the Veteran called to "report to us that in fact his exposure to loud noise began in 1963.  He served in the Armed Forces from 1963 to 1966 and was espoused to loud noise without wearing hearing protection."  These statements are not opinions made by the Veteran's health care providers, but rather specifically note that the Veteran himself reported that his hearing loss and tinnitus began during service.  Even construing these written statements as medical opinions, as noted above, the Board is not obligated to accept medical opinions premised on a Veteran's recitation of medical history.  See Godfrey, 8 Vet. App. at 113.  However, reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski, 19 Vet. App. at 171.  In this case the Board has found that the Veteran was not exposed to any significant acoustic trauma or that he had symptoms of hearing loss and tinnitus during or continuously since service.  In summary, the July 2010 audiological opinion is of more probative value than the September 2009 and May 2010 written statements by the Veteran's private treatment providers because it is based on a more factually accurate history, including as obtained by review of the claims file, and includes sound reasons that indicate such review of the facts, and are consistent with the facts in this case as found by the Board. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current hearing loss or tinnitus and his military service, including no credible evidence of continuity of symptomatology of hearing loss or tinnitus which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for hearing loss and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service and post-service hearing loss and tinnitus symptoms. 

Finally, where certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  In this case, there is no competent evidence indicating that the Veteran was diagnosed with hearing loss to a compensable degree within one year of separation from service; nor is the Veteran competent to provide such evidence given that he is a lay person and a diagnosis of hearing loss to a compensable degree requires audiometric testing or speech recognition results; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


